Citation Nr: 0602490	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

This veteran served on active military duty from September 
1977 to September 1980, with additional duty in the Reserves.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), and from a December 2004 Board remand.

In an April 2003 statement, the veteran raised a claim for 
entitlement to service connection for right ear hearing loss.  
This issue is referred to the RO for action deemed 
appropriate. 

FINDINGS OF FACT

A right knee disorder is not shown to be related to the 
veteran's military service or to any incident therein.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by an April 2003 letter 
of the information and evidence needed to substantiate and 
complete his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The letter informed the veteran that VA 
would obtain all service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records on his behalf.  The April 2003 
letter advised what evidence VA had requested, and the 
veteran was notified in an August 2003 statement of the case 
and July 2004 supplemental statement of the case what 
evidence had been received.  The veteran was asked to advise 
VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records were associated with the claims file.  
In October 2004, before the Board remanded this matter, the 
veteran sent private treatment records to the Board and 
waived his right to have the RO readjudicate his claim with 
the additional evidence.  See 38 C.F.R. § 20.1304(c) (2005).  
The private treatment records were associated with the claims 
file.  Pursuant to the December 2004 Board remand, in August 
2005, the veteran was provided with a VA examination and the 
resulting report was associated with the claims file.

Pursuant to the December 2004 remand, in a January 2005 
letter, the RO requested from the veteran dates of inservice 
medical treatment, statements from people in service who knew 
of his disability, employment examination records, private 
medical treatment records, pharmacy records, and insurance 
examination reports.  The veteran was advised that it was his 
responsibility to either send medical treatment records, or 
to provide a properly executed release so that VA could 
request and obtain the records on his behalf.  The veteran 
was specifically advised that VA needed additional treatment 
records from the private physician who had previously opined 
that his right knee disorder was related to service.  

The veteran failed to reply to VA requests for information.  
By not responding, the veteran has stated sub silentio that 
he neither has nor knows of any further pertinent evidence.  
VA made reasonable efforts to obtain additional private 
medical treatment records but was unable to do so, as the 
veteran did not cooperate in VA's efforts to obtain these 
records.  See 38 C.F.R. § 3.159(c)(1).  "[T]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  There is no indication that any 
pertinent evidence, of which VA was notified, was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Service Connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service medical records indicate that in October 1979 the 
veteran reported right knee pain.  The examiner noted that 
the veteran complained of "muscular pain" and that there 
was "slight swelling of [right] lower left portion of 
thigh."  The examiner diagnosed "muscular trauma" and 
prescribed an ace wrap.  There is no other indication in the 
service medical records that the veteran was seen with 
complaints or injuries of his right knee, and the veteran's 
service discharge examination report was negative for any 
right knee injury or disorder.

In an April 2003 statement in support of his claim, the 
veteran stated that he injured his knee "many times" while 
on operation in the field and did not seek treatment for the 
injuries.  The veteran noted that he "hyperextended [his] 
right knee several times until it look[ed] like a softball."  
The veteran used ice on his knee which sometimes helped, but 
his knee continued to be injured "fast and often," with 
slight activity.  The veteran thought the knee pain would 
subside, but it has not. 

In his November 2003 substantive appeal, the veteran stated 
that he injured his right knee during service when he fell 
from a helicopter and landed on his right foot.  He stated 
that he "developed pain in [his] knee" and that his right 
knee continues to hurt.

In October 2004, the veteran submitted private treatment 
records, including a letter from his private physician, and 
an x-ray report from a radiologist.  The physician diagnosed 
"severe arthritic changes" of the right knee and opined 
that the knee disorder was "due to an injury sustain[ed] 
while he was enlisted" in the military.  The physician noted 
that the veteran had a "history of a right knee injury, 
which occurred in 1978" during active military service and 
that the veteran had "continued to experience chronic pain, 
swelling, and limitation in range of motion in his right 
knee."  The radiologist explained that x-rays indicated the 
veteran had "extensive degenerative changes of the right 
knee pointing of the tibial spines and posterior patellar 
spurring and what appears to be evidence of old patellar 
fracture."  

An August 2005 VA examination was conducted.  The examiner 
reviewed the claims file, examined the veteran, and diagnosed 
"[d]egenerative arthritis of the right and left knee with a 
bipartite patella on the right side."  The examiner noted 
that the right knee had swelling and effusion, tenderness 
above the patella, and that the range of motion was 0-130 
degrees with complaint of pain.  The examiner opined that the 
current right knee disorder was not related to active 
military service because the 

veteran has similar changes in both knees 
except for a bipartite patella which is 
developmental and not related to any 
injury.  Moreover, there was only one 
entry in record of any knee problem in 
1979.  The degree of degenerative changes 
is consistent with his age and the fact 
that he had changes in both knees is more 
likely due to general aging process and 
degenerative changes.  

The Board finds that the medical evidence of record does not 
support the veteran's claim for entitlement to service 
connection for a right knee disability.  Although the 
veteran's service medical records reflect an October 1979 
right knee injury, there is no notation of a right knee 
injury or disorder in the service discharge medical 
examination report.  The post-service medical records show no 
diagnosis of any right knee injury or disorder until 2004, 
approximately 24 years after discharge from active military 
service.  A private physician opined that the veteran's right 
knee disorder was related to service.  A VA examiner opined 
that the right knee disorder was not related to military 
service.  

The Board accords greater probative value to the VA 
examiner's report because the examiner based the opinion on a 
comprehensive review of the veteran's medical history and 
records and provided supporting rationale.  See Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (finding that VA may 
appropriately favor the opinion of one competent medical 
authority over another); see also Owens v. Brown, 7 Vet. App. 
429, 432 (1995) (finding an opinion based on a review of the 
entire record is more probative than an opinion based solely 
on the veteran's reported history).  The VA examiner noted 
that both of the veteran's knees had similar changes, that 
the veteran's bipartite patella was developmental and not 
related to any injury, that there was only one recorded knee 
injury while in service in 1979, and that the degree of 
degenerative changes was consistent with his age and was more 
likely due to the general aging process.  The Board accords 
less probative weight to the private physician's report 
because it does not provide supporting rationale or clinical 
data for the opinion provided.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (finding that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion").  

The veteran's own opinion regarding the relationship between 
his military service and his current right knee disorder is 
insufficient to establish an objective nexus as he is not a 
trained medical professional and as such, he is not qualified 
to offer opinions regarding the etiology of his current right 
knee disorder that are of any probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


